      Case 7:19-cv-00215 Document 11 Filed on 07/24/19 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 24, 2019
                            UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

CYNTHIA MARTINEZ, et al,          §
                                  §
     Plaintiffs,                  §
VS.                               § CIVIL ACTION NO. 7:19-CV-215
                                  §
JPMORGAN CHASE BANK, N.A., et al, §
                                  §
     Defendants.                  §

                                  AGREED JUDGMENT

       Before the Court is the Motion for Entry of Agreed Judgment (the “Motion”) filed by

Plaintiffs Cynthia Martinez and Rudolph Martinez (“Plaintiffs”) and Defendants JPMorgan

Chase Bank, N.A. (“JPMC”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”)

based on the agreement reached among them (the “Motion”). (Dkt. No. 10). Having considered

the Motion and pleadings, the Court finds the Motion should be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that Texas Home

Equity Security Instrument (First Lien) (the “Deed of Trust”) on that certain parcel of real

property located at 1214 E. Colony Drive, Pharr, Texas 78577 (the “Property”), which was

recorded as instrument no. 2015-2631753 in the Official Public Records of Hidalgo County,

Texas is valid and enforceable and there was no violation of the Texas Constitution in

connection with the origination of the loan secured by such Deed of Trust. The legal description

for the Property is as follows:

               All of Lot 11, The Colony Estates 1, an Addition to the City of Pharr,
               Hidalgo County, Texas, According to the map recorded in Volume 31,
               Page 105-B, Map Records, In the Office of the County Clerk of Hidalgo
               County, Texas, Reference to Which is Here Made for All Purposes.



1/2
      Case 7:19-cv-00215 Document 11 Filed on 07/24/19 in TXSD Page 2 of 2



       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiffs shall take

nothing by way of the claims they asserted against Defendants and all such claims are dismissed

with prejudice. All costs, as between Plaintiffs and Defendants are to be borne by the party

incurring same. All relief not expressly granted herein is DENIED. This is a final judgment.

       SO ORDERED this 24th day of July, 2019, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




2/2
